DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 01/28/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher P. Moreno on March 22, 2021.
The application has been amended as follows:
The claims have been amended as follows: claims 12 has been replaced by:
12. (currently amended) A method of converting a first DC voltage into a second DC voltage in a step-down converter comprising at least one first resistive element in series with a first switch between a first terminal and a second terminal of application of the first DC voltage, a capacitive e element between a third terminal and a fourth terminal for supplying the second DC voltage and a node between said first resistive element the first switch being coupled by a diode to said third terminal, wherein a charge the capacitive 
Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 1, a DC voltage step-down converter comprising: at least one first resistive element in series with a first switch between a first terminal and a second terminal of application of a first DC voltage…a node between said first resistive element and the first switch being coupled by a diode to said third terminal, said first switch being turned on when the second voltage reaches an upper threshold voltage and being turned off when the second voltage reaches a lower threshold voltage. said upper and lower threshold voltages being respectively greater and less than a reference voltage of the second voltage, thereby regulating the value 
-regarding claim 12, in a step-down converter comprising at least one first resistive element in series with a first switch between a first terminal and a second terminal of application of the first DC voltage…a node between said first resistive element the first switch being coupled by a diode to said third terminal, wherein a charge the capacitive element is controlled by the first switch controlled by a hysteresis comparator of the second voltage with respect to a reference voltage, said first switch being turned on when the second voltage reaches an upper threshold voltage and being turned off when the second voltage reaches a lower threshold voltage, said upper and lower threshold voltages being respectively greater and less than a reference voltage of the second voltage, thereby regulating the value of the second voltage around said reference voltage, and wherein, during steady state operation, the first DC voltage causes current to flow uninterrupted through the at least one first resistive element and toward the first switch when the first switch is turned on and towards the capacitive element when the first switch is turned off;
-regarding claims 2-11 and 15, they are considered allowable due to their dependency on claim 1; and
claims 13-14, they are considered allowable due to their dependency on claim 12.
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I. L./
Examiner, Art Unit 2839


	/THIENVU V TRAN/                           Supervisory Patent Examiner, Art Unit 2839